                 Case 20-10553-CSS         Doc 1127-5      Filed 01/04/21     Page 1 of 2


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
In Re:
                                                            Chapter 7
         ART VAN FURNITURE, LLC,

                         Debtor.
                                                            Case No. 20-10553-CSS




                                     CERTIFICATE OF SERVICE


        I, Kristi J. Doughty, certify under penalty of perjury that I am not less than eighteen (18) years of
age; that I caused to be electronically filed with the Clerk of the Bankruptcy Court a Notice of Motion and
Motion for Relief from Automatic Stay Pursuant to 11 U.S.C. §362(d)(1) (with attached proposed Order)
on January 4, 2021 and served same as indicated below.

E-Mail Service: via CM/ECF e-mail notification to those requesting service pursuant to Rule 2002 and
via Mail Service: Regular, first-class United States mail, postage full pre-paid, addressed to:


Alfred T. Giuliano                                    Michael Jason Barrie
2301 E. Evesham Road                                  Kevin M. Capuzzi
Pavillion 800, Suite 210                              John C. Gentile
Voorhees, New Jersey 08043                            Jennifer R. Hoover
                                                      Gregory W. Werkheiser
Kate Harmon                                           Benesch Friedlander Coplan & Aronoff LLP
Benesch, Friedlander, Coplan & Aronoff                1313 North Market Street
222 Delaware Avenue                                   Suite 1201
Suite 801                                             Wilmington, DE 19801
Wilmington, DE 19801                                  mbarrie@beneschlaw.com

Maura I. Russell                                      Bradford J. Sandler
Montgomery McCracken Walker & Rhoads LLP              Colin Robinson
437 Madison Avenue                                    Peter J. Keane
New York, NY 10022                                    Pachulski Stang Ziehl & Jones LLP
                                                      919 N. Market Street, 17th Floor
Eric Michael Sutty                                    Wilmington, DE 19801
Elliott Greenleaf
1105 Market Street, Suite 1700
Wilmington, De 19801                                  Jeffrey W. Dulberg
                                                      Erin Gray
                                                      Pachulski Stang Ziehl & Jones LLp
                                                      10100 Santa Monica Boulevard
                                                      13th Floor
                                                      Los Angeles, CA 90067-4100
               Case 20-10553-CSS        Doc 1127-5   Filed 01/04/21     Page 2 of 2


Steven W Golden                                 Linda Richenderfer
Beth E. Levine                                  United States Trustee (District of Delaware)
Robert J. Feinstein                             844 King Street, Room 2207
Pachulski Stang Ziehl & Jones LLP               Lockbox #35
780 Third Avenue, 34th Floor                    Wilmington, Delaware 19801
New York, NY 10017

Jason H. Rosell
Maxim B. Litvak
c/o Pachulski Stang Ziehl & Jones LLP
150 California Street
15th Floor
San Francisco, CA 94111




                                          ACAR Leasing LTD dba GM Financial Leasing
                                          By Its Counsel

                                          __/s/ Kristi J. Doughty_______________________
                                          Kristi J. Doughty
                                          Schnader Harrison Segal & Lewis LLP
                                          824 N. Market St., Suite 800
                                          Wilmington, DE 19801-4939
                                          (302)482-4038
                                          Email: KDoughty@Schnader.com




                                                2
